Citation Nr: 1101621	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1961 to February 1970 and from June 1970 to October 1982.  
Service department evidence reflects that he received numerous 
awards, including the Vietnam Service Medal (VSM) with two Bronze 
Stars, a Bronze Star Medal awarded with a Combat "V" device, 
and a Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Cleveland, 
Ohio, (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for PTSD.  Jurisdiction of this case 
was later transferred to the RO in Atlanta, Georgia.

In January 2010, the Board issued a decision denying the 
Veteran's claim for service connection for PTSD.  He appealed the 
Board's decision to the U. S. Court of Appeals for Veterans 
Claims (CAVC).  In October 2010, the CAVC vacated the Board's 
decision, pursuant to a joint motion of the Veteran's 
representative and the VA General Counsel (herein "the 
parties"), and remanded the case to the Board for further 
development and readjudication, taking into consideration matters 
raised in its order.  

Notably, in May 2008, the Veteran filed a claim for service 
connection for dysthmic disorder.  In December 2008, the RO 
denied service connection for dysthmic disorder.  To date, the 
Veteran has only appealed the denial of service connection for 
PTSD, and did not file a notice of disagreement with the December 
2008 rating decision which denied service connection for dysthmic 
disorder.  As noted in the Board's January 2010 decision, this 
denial was not appealed and is not presently before the Board, 
and this matter was not further addressed as part of the current 
appeal in the October 2010 joint motion.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


FINDING OF FACT 

The Veteran participated in combat with the enemy during service 
and, consequently, has a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements, found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).    Nevertheless, given the 
Board's fully favorable disposition of the matter on appeal, no 
further notification or assistance in developing the facts 
pertinent to this limited matter is required at this time.  
Indeed, any such action would result only in delay.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate that 
a disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, service 
connection for PTSD requires medical evidence showing a diagnosis 
of the condition; a link, established by the medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the Veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that the Veteran was engaged in combat with the enemy 
(as here) or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the absence 
of clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service), lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  

In the aforementioned joint motion, the parties determined that 
the Board did not provide an adequate statement of reasons or 
bases for denying the Veteran's claim, and failed to provide an 
adequate statement of reasons or bases for favoring an October 
2004 VA PTSD examination and a January 2008 VA PTSD examination 
opinion over two other medical opinions: (1) an August 2004 VA 
mental health consultation; and (2) a December 2006 opinion from 
a Vet Center counselor.  The Board concluded that the VA PTSD 
examinations had more probative value than the other opinions, in 
part, because the examiners reviewed the Veteran's claims file 
prior to rendering their opinions.  However, the parties 
determined that the record was unclear as to whether the October 
2004 VA examiner conducted a review of the claims file before 
rendering his opinion.  Therefore, the Court remanded the issue 
to the Board to explain the discrepancy.  

Since the issuance of the CAVC order, however, the Board received 
a July 2009 VA treatment record confirming a PTSD diagnosis.  
This record was furnished by a VA psychiatrist.  Another VA 
doctor, in August 2009, related the Veteran's PTSD symptoms back 
to combat, as he had nightmares about combat, vivid memories, and 
flashbacks.  

In light of these recent treatment records, and especially given 
the Veteran's participation in combat with the enemy during 
service, the Board finds that there is sufficient competent 
evidence of record to support a grant of service connection for 
PTSD.  This appeal is thus fully resolved in the Veteran's favor.


ORDER

Service connection for PTSD is granted.


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


